5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
             3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

     (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                 )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
               )257+(6,;7+&,5&8,7
                 BBBBBBBBBBBBBBBBB


 81,7(' 67$7(6 2) $0(5,&$        ;
           3ODLQWLII$SSHOOHH     
                                   
                                     1R
            Y                     
                                    !
                                   
 -2+11< ( *$7(:22'               
          'HIHQGDQW$SSHOODQW 
                                  1
       $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
    IRUWKH:HVWHUQ'LVWULFWRI7HQQHVVHHDW0HPSKLV
   1R²-RQ3KLSSV0F&DOOD'LVWULFW-XGJH
                  $UJXHG0D\
           'HFLGHGDQG)LOHG2FWREHU
  %HIRUH0$57,1&KLHI-XGJH.(,7+0(55,77
 5%2**61255,668+5+(,15,&+6,/(5
%$7&+(/'(5'$8*+75(0225(&2/(&/$
            DQG*,/0$1&LUFXLW-XGJHV
                   BBBBBBBBBBBBBBBBB
                        &2816(/
$5*8('  . -D\DUDPDQ 0HPSKLV 7HQQHVVHH IRU
$SSHOODQW  -RVHSK & :\GHUNR '(3$570(17 2)
-867,&(&5,0,1$/',9,6,21$33(//$7(6(&7,21
:DVKLQJWRQ'&IRU$SSHOOHH21%5,().-D\DUDPDQ
0HPSKLV 7HQQHVVHH IRU $SSHOODQW  -RVHSK & :\GHUNR

                             
     8QLWHG6WDWHVY*DWHZRRG                     1R

'(3$570(17 2) -867,&( &5,0,1$/ ',9,6,21
$33(//$7(6(&7,21:DVKLQJWRQ'&7RQ\5$UYLQ
$66,67$17 81,7(' 67$7(6 $77251( 0HPSKLV
7HQQHVVHHIRU$SSHOOHH
  0$57,1 & - GHOLYHUHG WKH RSLQLRQ RI WKH FRXUW LQ
ZKLFK 5 %2**6 1255,6 68+5+(,15,&+
6,/(5 %$7&+(/'(5 '$8*+75( 0225( DQG
*,/0$1--MRLQHG0(55,77-SSGHOLYHUHGD
VHSDUDWH GLVVHQWLQJ RSLQLRQ LQ ZKLFK .(,7+ &2/( DQG
&/$--MRLQHG
                     BBBBBBBBBBBBBBBBB
                         23,1,21
                     BBBBBBBBBBBBBBBBB
   %2 ) 0$57,1 -5 &KLHI -XGJH  2Q 0DUFK 
 D MXU\ IRXQG -RKQQ\ *DWHZRRG JXLOW\ RI D UREEHU\
DIIHFWLQJLQWHUVWDWHFRPPHUFHLQYLRODWLRQRIWKH+REEV$FW
86&DQGWZRFRXQWVRINLGQDSLQJLQYLRODWLRQRI
86&*DWHZRRGZDVVXEVHTXHQWO\VHQWHQFHGWR
VHUYHWKUHHFRQFXUUHQWOLIHWHUPVSXUVXDQWWRWKHIHGHUDOWKUHH
VWULNHVVWDWXWH86&F*DWHZRRGDSSHDOVWKH
VHQWHQFHFODLPLQJWKDWWKHWKUHHVWULNHVVWDWXWHYLRODWHVKLV
FRQVWLWXWLRQDOULJKWVEHFDXVHLQRUGHUWRWDNHDGYDQWDJHRIWKH
VWDWXWH¶V DIILUPDWLYH GHIHQVH SURYLVLRQ LW UHTXLUHV WKDW KH
SURYHE\WKHKHLJKWHQHGVWDQGDUGRI³FOHDUDQGFRQYLQFLQJ
HYLGHQFH´ WKDW KLV SULRU FRQYLFWLRQV ZHUH ³QRQTXDOLI\LQJ
IHORQLHV´+HIXUWKHUFKDOOHQJHVWKHFRQVWLWXWLRQDOLW\RIKLV
VHQWHQFHE\DOOHJLQJWKDWKLVSULRUFRQYLFWLRQVDUHHTXLYDOHQW
WRHOHPHQWVRIWKHRIIHQVHDQGWKXVPXVWEHFKDUJHGLQWKH
LQGLFWPHQW VXEPLWWHG WR D MXU\ DQG SURYHG EH\RQG D
UHDVRQDEOHGRXEW,QDGGLWLRQ*DWHZRRGDSSHDOVWKHGLVWULFW
FRXUW¶VGHQLDORIKLVPRWLRQWRVXSSUHVVKLVFRQIHVVLRQVDQG
KLVPRWLRQWRVXSSUHVVWKHSUHWULDOH\HZLWQHVVLGHQWLILFDWLRQV
   $ SDQHO RI WKLV &RXUW RULJLQDOO\ DIILUPHG *DWHZRRG¶V
FRQYLFWLRQEXWYDFDWHGDQGUHPDQGHGKLVVHQWHQFHEDVHGRQ
DILQGLQJWKDWWKHWKUHHVWULNHVVWDWXWH¶VFOHDUDQGFRQYLQFLQJ
HYLGHQFH VWDQGDUG ZDV XQFRQVWLWXWLRQDO  8QLWHG 6WDWHV Y
1R                   8QLWHG6WDWHVY*DWHZRRG          

*DWHZRRG  )G  WK &LU   :H JUDQWHG D
UHKHDULQJHQ EDQF DQG YDFDWHG WKH SDQHO GHFLVLRQ  8QLWHG
6WDWHVY*DWHZRRG)GWK&LU)LQGLQJ
WKDWWKHFOHDUDQGFRQYLQFLQJHYLGHQFHVWDQGDUGDVXVHGLQWKH
WKUHH VWULNHV VWDWXWH LV FRQVWLWXWLRQDO DQG WKDW SULRU
FRQYLFWLRQV DUH QRW HOHPHQWV RI D FULPH ZH $)),50 WKH
GLVWULFW FRXUW¶V FRQYLFWLRQ DQG VHQWHQFH  :H DOVR GHQ\
*DWHZRRG¶VUHTXHVWWRVXSSUHVVKLVFRQIHVVLRQDQGSUHWULDO
LGHQWLILFDWLRQ
                                ,
   ,Q)HEUXDU\-RKQQ\*DWHZRRGNLGQDSHGWZRZRPHQ
IURPWKHSDUNLQJORWRID0HPSKLV7HQQHVVHHUHVWDXUDQW+H
IRUFHGWKHPDWJXQSRLQWWRGULYHWR$UNDQVDVZKHUHKHUREEHG
WKHP EHIRUH WKH\ ZHUH DEOH WR HVFDSH  7ZR QLJKWV ODWHU
*DWHZRRGUREEHGD0HPSKLVPRWHODJDLQXVLQJDJXQ7KH
NLGQDSLQJ YLFWLPV LQ WKH ILUVW FDVH SRVLWLYHO\ LGHQWLILHG
*DWHZRRGDVWKHLUNLGQDSHUIURPDSKRWRJUDSKLFOLQHXS7KH\
DJDLQLGHQWLILHGKLPLQSHUVRQDWWKHWLPHRIWULDO*DWHZRRG
ILOHG D PRWLRQ WR VXSSUHVV KLV FRQIHVVLRQ DQG D PRWLRQ WR
VXSSUHVVWKHSUHWULDOH\HZLWQHVVLGHQWLILFDWLRQV7KHGLVWULFW
FRXUWGHQLHGERWKPRWLRQV
   3ULRUWRWULDOWKH8QLWHG6WDWHVJDYHQRWLFHWKDWLWZRXOG
VHHNDPDQGDWRU\OLIHLPSULVRQPHQWVHQWHQFHXQGHUWKHWKUHH
VWULNHVVWDWXWHEDVHGRQIRXUSULRU$UNDQVDVVWDWHFRQYLFWLRQV
DFRQYLFWLRQIRUUREEHU\DFRQYLFWLRQIRU
DVVDXOWZLWKLQWHQWWRFRPPLWUREEHU\DFRQYLFWLRQ
IRUDUPHGUREEHU\DQGDFRQYLFWLRQIRUDJJUDYDWHG
UREEHU\7KHGLVWULFWFRXUWGHQLHG*DWHZRRG¶VREMHFWLRQWR
WKH WKUHH VWULNHV VWDWXWH DQG VHQWHQFHG KLP EDVHG RQ WKHVH
SULRUFRQYLFWLRQV
   8QGHU WKH WKUHH VWULNHV VWDWXWH  86&
 F$L D GHIHQGDQW UHFHLYHV D PDQGDWRU\ OLIH
LPSULVRQPHQWLIKHLVFRQYLFWHGRIDVHULRXVYLROHQWIHORQ\
DQG KDV SUHYLRXVO\ EHHQ FRQYLFWHG RI WZR RU PRUH VXFK
IHORQLHV7KHVWDWXWHGHILQHVD³VHULRXVYLROHQWIHORQ\´LQSDUW
DV ³D )HGHUDO RU 6WDWH RIIHQVH E\ ZKDWHYHU GHVLJQDWLRQ RU
ZKHUHYHUFRPPLWWHGFRQVLVWLQJRIrobbery (as described
      8QLWHG6WDWHVY*DWHZRRG                       1R     1R                 8QLWHG6WDWHVY*DWHZRRG      

in section 2111, 2113, or 2118).´  86&                          VWDWXWRU\PD[LPXP7KHJRYHUQPHQWVKRXOGKDYHWRSURYH
 F)L  5REEHU\ LV GHILQHG DV WKH WDNLQJ RI      WKRVHIDFWVDVHOHPHQWVRIWKHFULPHDQGLWPD\QRWSODFHWKH
VRPHWKLQJRIYDOXHE\IRUFHDQGYLROHQFHRUE\LQWLPLGDWLRQ            EXUGHQRQWKHGHIHQGDQWWRSURYHE\³FOHDUDQGFRQYLQFLQJ
IURPWKHSHUVRQRUSUHVHQFHRIDQRWKHU6HH86&          HYLGHQFH´WKDWWKHGHIHQGDQWGLGQRWFRPPLWVXFKDFULPH
UREEHU\ZLWKLQIHGHUDOWHUULWRULDOMXULVGLFWLRQEDQN        8QGHUWKLVWKHRU\WKHJRYHUQPHQWPXVWSURYHWKDW*DWHZRRG
UREEHU\RUUREEHU\RIFRQWUROOHGVXEVWDQFHVIURP             FRPPLWWHG D IHGHUDO FULPH ² WKH FULPH FKDUJHG LQ WKH
'($UHJLVWUDQW                                                      LQGLFWPHQW²DQGWKDWKHFRPPLWWHGWZRSULRUFULPHVHLWKHU
                                                                       ZLWKD³ILUHDUPRURWKHUGDQJHURXVZHDSRQ´RUFDXVHG³GHDWK
  7KH WKUHH VWULNHV VWDWXWH FRQWDLQV D GLVTXDOLILFDWLRQ          RUVHULRXVERGLO\LQMXU\´86&F$7KHUH
SURYLVLRQRUDQDIILUPDWLYHGHIHQVHWKDWSURYLGHVDGHIHQGDQW        LVQRSURRIDQ\ZKHUHLQWKLVUHFRUGWKDW*DWHZRRGFRPPLWWHG
ZLWK WKH RSSRUWXQLW\ WR SURYH WKDW DQ RWKHUZLVH TXDOLI\LQJ     WZRSULRUIHORQLHVXQGHUWKHVHFLUFXPVWDQFHV
FRQYLFWLRQ GRHV QRW FRQVWLWXWH D ³VWULNH´ XQGHU WKH VWDWXWH
7KHGLVTXDOLILFDWLRQSURYLVLRQVWDWHV                                   $FFRUGLQJO\,GLVVHQWIURPWKHPDMRULW\¶VGHFLVLRQLQWKLV
                                                                       FDVH
    1RQTXDOLI\LQJIHORQLHV
      $5REEHU\LQFHUWDLQFDVHV5REEHU\DQDWWHPSW
      FRQVSLUDF\ RU VROLFLWDWLRQ WR FRPPLW UREEHU\ RU DQ
      RIIHQVHGHVFULEHGLQSDUDJUDSK)LLVKDOOQRWVHUYH
      DVDEDVLVIRUVHQWHQFLQJXQGHUWKLVVXEVHFWLRQLIWKH
      GHIHQGDQW HVWDEOLVKHV E\ FOHDU DQG FRQYLQFLQJ
      HYLGHQFHWKDW±
      LQRILUHDUPRURWKHUGDQJHURXVZHDSRQZDVXVHGLQ
      WKHRIIHQVHDQGQRWKUHDWRIXVHRIDILUHDUPRURWKHU
      GDQJHURXVZHDSRQZDVLQYROYHGLQWKHRIIHQVHDQGLL
      WKH RIIHQVH GLG QRW UHVXOW LQ GHDWK RU VHULRXV ERGLO\
      LQMXU\DVGHILQHGLQVHFWLRQWRDQ\SHUVRQ
86&F$HPSKDVLVDGGHG$SULRUIHORQ\
UREEHU\FRQYLFWLRQWKHUHIRUHGRHVQRWFRQVWLWXWHDVWULNHLI
WKHGHIHQGDQWFDQSURYHE\FOHDUDQGFRQYLQFLQJHYLGHQFH
WKDWLWLVDQRQTXDOLI\LQJIHORQ\
   *DWHZRRG DUJXHG WKDW KLV SULRU FRQYLFWLRQV FRQVWLWXWHG
QRQTXDOLI\LQJIHORQLHV$WWKHVHQWHQFLQJKHDULQJ*DWHZRRG
WHVWLILHGWKDWKHZDVQRWDSDUWLFLSDQWLQWKHFULPHVWKDWOHGWR
HLWKHUWKHRUFRQYLFWLRQV+HDOVRVWDWHGWKDWQR
YLROHQFH ZDV XVHG LQ FRQQHFWLRQ ZLWK WKH  UREEHU\
*DWHZRRG¶V RZQ WHVWLPRQ\ ZDV WKH RQO\ HYLGHQFH KH
SUHVHQWHGWRHVWDEOLVKWKDWWKHFRQYLFWLRQVZHUHQRQTXDOLI\LQJ
    8QLWHG6WDWHVY*DWHZRRG                       1R       1R                    8QLWHG6WDWHVY*DWHZRRG          

SUHYLRXV FRQYLFWLRQV DUH ³QRQTXDOLI\LQJ IHORQLHV´ZLOO VWLOO        7KHRIILFHUVZKRLQYHVWLJDWHGWKHRULJLQDORIIHQVHVKDGQR
ZDUUDQWDOLIHVHQWHQFH                                               UHFROOHFWLRQ RI WKH FDVHV DQG D SULYDWH GHWHFWLYH KLUHG E\
                                                                        *DWHZRRGIDLOHGWRORFDWHDQ\ZLWQHVVHVZLWKDQ\PHPRU\RI
  7KH6XSUHPH&RXUW¶VRSLQLRQLQ&RRSHULVDQLPDWHGE\LWV              WKHFULPHV7KHGLVWULFWFRXUWIRXQGWKDW*DWHZRRGGLGQRW
FRQFHUQIRUWKHSURSHUDOORFDWLRQRIWKHULVNRIHUURUZKHQ             HVWDEOLVKE\FOHDUDQGFRQYLQFLQJHYLGHQFHWKDWKLVSUHYLRXV
FRQVHTXHQFHVIRUWKHGHIHQGDQWDUHGLUH&RRSHU86DW            FRQYLFWLRQVZHUHQRQTXDOLI\LQJIHORQLHV
 $V , VWDWHG LQ P\ RSLQLRQ LQ WKH RULJLQDO SDQHO
GHFLVLRQ LQ WKLV FDVH ³>W@KH ULVN RI HUURU LQFXUUHG E\ WKH      *DWHZRRGIXUWKHUREMHFWHGWRKLVVHQWHQFHE\FODLPLQJWKDW
GHIHQGDQW>XQGHU86&@LVQROHVVWKDQWKHULVN              WKHWKUHHVWULNHVVWDWXWHYLRODWHGGXHSURFHVV+HDUJXHGWKDW
FRQFHUQHGLQ&RRSHUZKLOHWKHFRVWRIVXFKDQHUURUPD\EH             EHFDXVH LW ZDV YLUWXDOO\ LPSRVVLEOH WR SURYLGH HYLGHQFH
HYHQJUHDWHU´8QLWHG6WDWHVY*DWHZRRG)G             VXIILFLHQW WR PHHW WKH KHLJKWHQHG FOHDU DQG FRQYLQFLQJ
WK &LU  %HFDXVH WKH ULVN DQG FRVW RI HUURU IRU       VWDQGDUG WKH VWDQGDUG RI SURRI ZDV XQFRQVWLWXWLRQDO  7KH
GHIHQGDQWV DUH DW OHDVW DV KLJK LQ WKLV FRQWH[W DV LQ WKH    GLVWULFW FRXUW GHQLHG *DWHZRRG¶V REMHFWLRQ DQG *DWHZRRG
FRPSHWHQF\ GHWHUPLQDWLRQ WKH FRQFHUQV XQGHUO\LQJ WKH              DSSHDOHG
6XSUHPH &RXUW¶V GHFLVLRQ LQ &RRSHU VKRXOG LQIRUP RXU
GHFLVLRQKHUH(VVHQWLDOO\WKLVODZIRUFHVFHUWDLQGHIHQGDQWV                                         ,,
WR VKRZ E\ PHHWLQJ DQ H[WUHPHO\ H[DFWLQJ HYLGHQWLDU\
WKUHVKROGZK\WKH\VKRXOGQRWEHLPSULVRQHGIRUWKHUHVWRI              7KHFRQVWLWXWLRQDOLW\RIWKHFOHDUDQGFRQYLQFLQJVWDQGDUG
KLV OLIH 7KDW GRHV QRW FRPSRUW ZLWK WKH QRWLRQV RI            LQWKHWKUHHVWULNHVVWDWXWH¶VGLVTXDOLILFDWLRQSURYLVLRQLVRQH
IXQGDPHQWDOIDLUQHVVWKDWXQGHUOLHGXHSURFHVV                         RIILUVWLPSUHVVLRQLQWKLVFLUFXLW7KHLVVXHKDVEHHQUDLVHGLQ
                                                                        IRXURWKHUDSSHOODWHFRXUWV±WKH)LIWK6HYHQWK1LQWKDQG
   7KHFOHDUDQGFRQYLQFLQJHYLGHQFHVWDQGDUGLVLQWHQGHGWR            7HQWK &LUFXLWV  6HH 8QLWHG 6WDWHV Y )HUJXVRQ  :/
LQVXUHWKDWLPSRUWDQWGHFLVLRQVDUHQRWHQWHUHGLQWROLJKWO\           1RWK&LU0D\8QLWHG6WDWHV
DQGWKDWWKHJRYHUQPHQWWUHDGVFDXWLRXVO\EHIRUHLQIULQJLQJRQ          Y0DFNRYLFK)GWK&LU8QLWHG6WDWHV
WKHOLYHVRUOLEHUWLHVRILWVFLWL]HQV&I&UX]DQY'LUHFWRU         Y .DOXQD  )G  WK &LU  HQ EDQF FHUW
0R'HSWRI+HDOWK866&W/(G             GHQLHG6&W8QLWHG6WDWHVY:LFNV
GXSKROGLQJ0LVVRXUL¶VUHTXLUHPHQWRIFOHDUDQG            )G  WK &LU   :KLOH RXU VLVWHU FLUFXLWV KDYH
FRQYLQFLQJHYLGHQFHRIDQLQFRPSHWHQW¶VZLVKHVSULRUWRWKH             DGGUHVVHGWKHGLVTXDOLILFDWLRQSURYLVLRQRIWKHWKUHHVWULNHV
ZLWKGUDZDORIOLIHVXVWDLQLQJPHGLFDOWUHDWPHQW,QWKLVFDVH         VWDWXWH WKUHH RI WKH FRXUWV WKH 6HYHQWK 1LQWK DQG 7HQWK
KRZHYHUWKLVLPSRUWDQWSXUSRVHKDVEHHQWXUQHGRQLWVKHDG            &LUFXLWVGHFOLQHGWRGHFLGHWKHFRQVWLWXWLRQDOLW\RIWKHFOHDU
DGHIHQGDQWPXVWSURYHE\FOHDUDQGFRQYLQFLQJHYLGHQFHWKDW            DQG FRQYLQFLQJ VWDQGDUG  ,QVWHDG WKH\ DGGUHVVHG RQO\
KH GRHV QRW ZDUUDQW WKH PRVW VHYHUH GHSULYDWLRQ RI OLEHUW\     ZKHWKHULWLVFRQVWLWXWLRQDOO\SHUPLVVLEOHWRVKLIWWKHEXUGHQ
VKRUWRIGHDWKZKLOHWKHJRYHUQPHQWEHDUVDOPRVWQREXUGHQ             RISURRIWRWKHGHIHQGDQW
DW DOO 7KH EXUGHQ RI SURRI DOORFDWHG XQGHU  86&
F$WKXVFOHDUO\YLRODWHV&RRSHU¶VIXQGDPHQWDO                5HO\LQJRQ3DWWHUVRQY1HZ86
IDLUQHVV DQDO\VLV DV ZHOO DV $SSUHQGL¶V JXLGDQFH RQ KRZ          RXU VLVWHU FLUFXLWV IRXQG DQG ZH DJUHH WKDW WKH
VHQWHQFHHQKDQFHPHQWVEH\RQGWKHVWDWXWRU\PD[LPXPVKRXOG               OHJLVODWLYHEUDQFKKDVWKHFRQVWLWXWLRQDOSRZHUWRDOORFDWHWKH
EHDGMXGLFDWHG7KHVH6XSUHPH&RXUWGHFLVLRQVVLJQDOWKDWWKH           EXUGHQRISURYLQJDQDIILUPDWLYHGHIHQVHWRDGHIHQGDQW,Q
&RXUWZLOO²DQGVKRXOG²KROGWKDWWKHWKUHHVWULNHVVWDWXWH          3DWWHUVRQWKH6XSUHPH&RXUWXSKHOGD1HZVWDWXWHWKDW
FUHDWHV IDFWV WKDW LQFUHDVH WKH SHQDOW\ PXFK EH\RQG WKH         SODFHG WKH EXUGHQ RI SURYLQJ E\ D SUHSRQGHUDQFH RI WKH
                                                                        HYLGHQFHWKHDIILUPDWLYHGHIHQVHRIDFWLQJXQGHUWKHLQIOXHQFH
     8QLWHG6WDWHVY*DWHZRRG                       1R       1R                    8QLWHG6WDWHVY*DWHZRRG          

RIH[WUHPHHPRWLRQDOGLVWUHVVLQRUGHUWRUHGXFHDFULPHWR             QRWUHVXOWLQGHDWKRUVHULRXVERGLO\LQMXU\WRDQ\SHUVRQ$V
PDQVODXJKWHULQWKHILUVWGHJUHH6HHLG7KH&RXUWKHOGWKDW         LV VKRZQ E\ *DWHZRRG¶V RZQ VLWXDWLRQ SURYLQJ WKH IDFWV
LI D VWDWH FKRRVHV WR UHFRJQL]H D IDFWRU WKDW PLWLJDWHV WKH   QHFHVVDU\ IRU OLIH LPSULVRQPHQW XQGHU  UHTXLUHV
GHJUHH RI FULPLQDOLW\ RU SXQLVKPHQW DV ORQJ DV WKH             VLJQLILFDQWO\PRUHHIIRUWWKDQPHUHO\SURYLQJWKHH[LVWHQFHRI
SURVHFXWLRQKDVSURYHQDOOWKHHOHPHQWVRIWKHFULPHEH\RQG             D SUHYLRXV FRQYLFWLRQ ² WKH FLUFXPVWDQFH WR ZKLFK
DUHDVRQDEOHGRXEWWKHVWDWHLVIUHHWRDOORFDWHWKHEXUGHQRI         $OPHQGDUH]7RUUHVZDVOLPLWHGE\WKH&RXUW7KHUHDVRQVIRU
SURYLQJWKHDIILUPDWLYHGHIHQVHWRWKHGHIHQGDQW6HHLGDW           WKDWOLPLWDWLRQDUHZHOOGHPRQVWUDWHGE\*DWHZRRG¶VDSSHDO
³,I3DWWHUVRQDOORZVVXFKDUHVXOWHYHQDWWKHVWDJHRI           ZKHUHWKHJRYHUQPHQWFDQQRWSURYHWKDW*DWHZRRG¶VSULRU
WKHWULDOZKHUHJXLOWRULQQRFHQFHLVGHFLGHGLWIROORZVWKDW          FRQYLFWLRQVDUHQRW³>Q@RQTXDOLI\LQJIHORQLHV´DVVHWIRUWKLQ
GXHSURFHVVGRHVQRWSURKLELWWKHNLQGRIDIILUPDWLYHGHIHQVH            86& F$ 1R RQH KDV VKRZQ WKDW WKH
DWWKHVHQWHQFLQJVWDJHIRXQGLQF$´:LFNV          GHIHQGDQWZDVZLOOLQJWRLQMXUHVHULRXVO\DQ\RQHLQWKHSDVWE\
)GDW                                                            HLWKHUDFWXDOO\LQMXULQJWKHPGXULQJWKHFRXUVHRIWKHFULPHRU
                                                                        FDUU\LQJDZHDSRQZKLFKPD\LQGLFDWHDZLOOLQJQHVVWRGRVR
   ,QDGGLWLRQLQ3DUNHY5DOH\86WKH          ,WLVRQO\EHFDXVHWKHKHDY\HYLGHQWLDU\EXUGHQLVSODFHGRQ
&RXUW DGGUHVVHG WKH YDOLGLW\ RI D .HQWXFN\ VHQWHQFH              WKH GHIHQGDQW DQG QRW WKH JRYHUQPHQW WKDW *DWHZRRG
HQKDQFHPHQWODZWKDWIDYRUHGWKHSURVHFXWLRQZLWKDQLQLWLDO            UHFHLYHGVXFKDVHYHUHSHQDOW\$SSUHQGLGLFWDWHVWKDWEHFDXVH
SUHVXPSWLRQXSRQSURRIRIWKHH[LVWHQFHRIDSULRUFRQYLFWLRQ          WKHIDFWVXQGHUO\LQJWKHOLIHVHQWHQFHUHTXLUHSURRIEH\RQGWKH
$V LQ WKLV FDVH WKH VWDWXWH DW LVVXH UHTXLUHG D UHFLGLYLVW   VLPSOH IDFW RI D SULRU FRQYLFWLRQ WKH LVVXH RI ZKHWKHU WKH
GHIHQGDQWWRVKRXOGHUWKHEXUGHQRISURRILQHVWDEOLVKLQJWKH           IHORQLHVPHHWWKHVWDWXWRU\UHTXLUHPHQWVPXVWEHSXWWRDMXU\
LQYDOLGLW\RIWKHSULRUFRQYLFWLRQV7KH&RXUWKHOGWKDW³HYHQ         DQG SURYHG EH\RQG D UHDVRQDEOH GRXEW &RQVHTXHQWO\ WKH
ZKHQ D FROODWHUDO DWWDFN RQ D ILQDO FRQYLFWLRQ UHVWV RQ        EXUGHQ RI SURRI SRUWLRQ RI F$ YLRODWHV GXH
FRQVWLWXWLRQDO JURXQGV WKH SUHVXPSWLRQ RI UHJXODULW\ WKDW        SURFHVV
DWWDFKHVWRILQDOMXGJPHQWVPDNHVLWDSSURSULDWHWRDVVLJQD
SURRI EXUGHQ WR WKH GHIHQGDQW´ ,G DW   6XSUHPH &RXUW        )RUFLQJ WKH GHIHQGDQW WR EHDU WKH FOHDU DQG FRQYLQFLQJ
SUHFHGHQWWKHUHIRUHILUPO\HVWDEOLVKHVWKDWWKHWKUHHVWULNHV         HYLGHQFHVWDQGDUGDOVRYLRODWHVWKHGXHSURFHVVDQDO\VLVVHW
VWDWXWH¶VUHTXLUHPHQWWKDWWKHGHIHQGDQWVKRXOGHUWKHEXUGHQ            IRUWKLQ&RRSHU7KLVFRXUW¶VPDMRULW\RSLQLRQFRQFHGHVWKDW
RI SURYLQJ DQ DIILUPDWLYH GHIHQVH DW VHQWHQFLQJ LV               ZKLOH D VHQWHQFLQJ KHDULQJ QHHG QRW FRQWDLQ WULDOOLNH
FRQVWLWXWLRQDO                                                         FRQVWLWXWLRQDO SURWHFWLRQV GXH SURFHVV UHTXLUHV WKDW ³WKH
                                                                        VHQWHQFLQJ SURFHHGLQJV EH IXQGDPHQWDOO\ IDLU´ ,W LV LQ WKH
  :KLOH WKH &RXUW LQ 3DUNH DQG 3DWWHUVRQ IRXQG LW               ³IXQGDPHQWDOIDLUQHVV´DQDO\VLVWKDW&RRSHULVDSSOLFDEOHWR
SHUPLVVLEOHWRSODFHWKHEXUGHQRISURRIRQDGHIHQGDQWLWGLG         WKLV FDVH -XVW DV LW LV IXQGDPHQWDOO\ XQIDLU WR UHTXLUH D
QRWDGGUHVVZKDWVWDQGDUGDGHIHQGDQWPXVWPHHWWRSURYHWKH            GHIHQGDQWWRVWDQGWULDOZKHQKHKDVVKRZQWKDWLWLVPRUH
DIILUPDWLYHGHIHQVH7KH)LIWK&LUFXLW¶VUHFHQWGHFLVLRQLVWKH        OLNHO\WKDQQRWLHE\DSUHSRQGHUDQFHRIWKHHYLGHQFHWKDW
RQO\ FDVH WR DGGUHVV WKH FRQVWLWXWLRQDOLW\ RI WKH FOHDU DQG    KH LV LQFRPSHWHQW &RRSHU  86 DW  LW LV DOVR
FRQYLQFLQJVWDQGDUGRISURRILQFDVHVLQYROYLQJDQDIILUPDWLYH          IXQGDPHQWDOO\ XQIDLU WR VHQWHQFH D GHIHQGDQW WR OLIH
GHIHQVHXQGHUWKHWKUHHVWULNHVVWDWXWH6HH)HUJXVRQ            LPSULVRQPHQWZKHQKHKDVVKRZQWKDWLWLVPRUHOLNHO\WKDQ
:/  DW   5HYLHZLQJ IRU SODLQ HUURU RQO\ WKH        QRWWKDWKLVIHORQLHVGRQRWPHHWWKHVWDWXWRU\WKUHVKROGIRU
)HUJXVRQ FRXUW KHOG WKDW WKH GHIHQGDQW¶V GXH SURFHVV             VXFKDVHYHUHSHQDOW\WKLVLVSUHFLVHO\WKHUHVXOWWKDWWKH
FKDOOHQJH WR WKH WKUHH VWULNHV VWDWXWH PXVW IDLO EHFDXVH        PDMRULW\DSSURYHVEHFDXVHDGHIHQGDQWZKRLV³RQO\´DEOHWR
³>J@HQHUDOO\ VHQWHQFLQJ SURFHHGLQJV GR QRW RIIHU FULPLQDO        PXVWHU D SUHSRQGHUDQFH RI WKH HYLGHQFH WR VKRZ WKDW KLV
       8QLWHG6WDWHVY*DWHZRRG                       1R        1R                    8QLWHG6WDWHVY*DWHZRRG          

UHODWLRQVKLS ZLWK $OPHQGDUH]7RUUHV WR D FU\SWLF                       GHIHQGDQWVWKHVDPHSURFHGXUDOVDIHJXDUGVDVWULDOV´,G,Q
³$OPHQGDUH]7RUUHV       UHPDLQV WKH ODZ´ :KLOH WKLV LV              DGGLWLRQ WKH FRXUW VWDWHG WKDW LW ZDV XQSHUVXDGHG E\ WKH
WHFKQLFDOO\WUXHWKHLVVXHLVQRWTXLWHVRHDVLO\GLVPLVVHG,Q           GHIHQGDQW¶VUHOLDQFHRQWKHUHFHQW6XSUHPH&RXUWGHFLVLRQLQ
$SSUHQGL WKH &RXUW KHOG WKDW ³DQ\ IDFW WKDW LQFUHDVHV WKH         &RRSHUY2NODKRPD866HHLG
SHQDOW\IRUDFULPHEH\RQGWKHSUHVFULEHGVWDWXWRU\PLQLPXP
PXVWEHVXEPLWWHGWRDMXU\DQGSURYHGEH\RQGDUHDVRQDEOH                    *DWHZRRGDOVRUHOLHVRQ&RRSHUWRDUJXHWKDWWKHFOHDUDQG
GRXEW´  6&W DW  ,Q DGGLWLRQ WKH &RXUW                FRQYLQFLQJ VWDQGDUG LQ WKH WKUHH VWULNHV VWDWXWH LV
VSHFLILFDOO\ DGRSWHG WKH ODQJXDJH RI WKH WZR FRQFXUULQJ              XQFRQVWLWXWLRQDO,Q&RRSHUWKH&RXUWIRXQGXQFRQVWLWXWLRQDO
RSLQLRQVLQ-RQHVY8QLWHG6WDWHV866&W                 DQ 2NODKRPD ODZ WKDW SUHVXPHG D FULPLQDO GHIHQGDQW ZDV
/(GG$SSUHQGL6&WDW                  FRPSHWHQWWRVWDQGWULDOXQOHVVKHSURYHGLQFRPSHWHQFHE\
³ZH HQGRUVH WKH VWDWHPHQW RI WKH UXOH VHW IRUWK LQ WKH           FOHDUDQGFRQYLQFLQJHYLGHQFH6HH86DW7KH
FRQFXUULQJRSLQLRQVLQ>-RQHV@´7KRVHFRQFXUUHQFHVVWDWHG                 &RXUW UHDVRQHG WKDW WKH FOHDU DQG FRQYLQFLQJ HYLGHQFH
WKDW³DVVHVVPHQWRIIDFWVWKDWLQFUHDVHWKHSUHVFULEHGUDQJHRI             VWDQGDUG LPSRVHV D VLJQLILFDQW ULVN RI DQ HUURQHRXV
SHQDOWLHVWRZKLFKDFULPLQDOGHIHQGDQWLVH[SRVHGPXVW               GHWHUPLQDWLRQ  6HH LG  6LWXDWLRQV UHTXLULQJ D KHLJKWHQHG
EHHVWDEOLVKHGE\SURRIEH\RQGDUHDVRQDEOHGRXEW>W@R                VWDQGDUG RI SURRI UHDOORFDWH WKH ULVN RI HUURU EHWZHHQ WKH
SHUPLW DQ\WKLQJ OHVV LV    LPSHUPLVVLEOH XQGHU WKH 'XH         SDUWLHV  6HH LG DW   %HFDXVH WKH FRQVHTXHQFHV RI DQ
3URFHVV &ODXVH´ -RQHV  86 DW  6WHYHQV -               HUURQHRXV GHWHUPLQDWLRQ ZHUH GLUH LQ FRPSHWHQF\
FRQFXUULQJLQWHUQDOFLWDWLRQVDQGTXRWDWLRQPDUNVRPLWWHG               SURFHHGLQJV WKH &RXUW IRXQG WKDW WKHUH ZDV QR EDVLV WR
6HHDOVR-RQHV86DW6FDOLD-FRQFXUULQJ³LWLV            DOORFDWHWRDFULPLQDOGHIHQGDQWWKH³ODUJHVKDUHRIULVNZKLFK
XQFRQVWLWXWLRQDOWRUHPRYHIURPWKHMXU\WKHDVVHVVPHQWRI                  DFFRPSDQLHVDFOHDUDQGFRQYLQFLQJHYLGHQFHVWDQGDUG´,G
IDFWV WKDW DOWHU WKH FRQJUHVVLRQDOO\ SUHVFULEHG UDQJH RI             DW7KHUHIRUHWKHSRWHQWLDOYLRODWLRQRIWKHGHIHQGDQW¶V
SHQDOWLHV WR ZKLFK WKH GHIHQGDQW LV H[SRVHG´  0RVW                IXQGDPHQWDO ULJKWV RXWZHLJKHG WKH 6WDWH¶V LQWHUHVW LQ WKH
VLJQLILFDQWO\LQGHFOLQLQJWRRYHUUXOH$OPHQGDUH]7RUUHVWKH              HIILFLHQWRSHUDWLRQRILWVFULPLQDOMXVWLFHV\VWHP6HHLGDW
$SSUHQGL &RXUW QRWHG $OPHQGDUH]7RUUHV¶V ³XQLTXH IDFWV´                
DQGFOHDUO\VWDWHGWKDWLWZDVOLPLWHGWRVLWXDWLRQVZKHUHWKH
JRYHUQPHQWQHHGRQO\VKRZ³WKHIDFWRIDSULRUFRQYLFWLRQ´                    *DWHZRRGDUJXHVLQDFFRUGDQFHZLWKWKH&RXUW¶VUHDVRQLQJ
DVLVWKHFDVHXQGHU86&EWKHVWDWXWHDWLVVXH             LQ&RRSHUWKDWWKHWKUHHVWULNHVVWDWXWH¶VKHLJKWHQHGVWDQGDUG
LQ$OPHQGDUH]7RUUHVZKLFKUHTXLUHVRQO\WKDWWKHGHIHQGDQW                RI SURRI VXEVWDQWLDOO\ LQFUHDVHV WKH SUREDELOLW\ RI DQ
KDYH FRPPLWWHG DQ ³DJJUDYDWHG IHORQ\´ WR MXVWLI\ D KLJKHU           HUURQHRXV GHFLVLRQ XQGHU  F$  *DWHZRRG¶V
VHQWHQFH$SSUHQGL6&WDW                                      SUHYLRXVFRQYLFWLRQVDUHWR\HDUVROG7KHRIILFHUVLQ
                                                                            WKH FDVHV GLG QRW UHPHPEHU WKH DUUHVW RU DQ\ RWKHU IDFWV
  8QGHU  86& F$ KRZHYHU LQ RUGHU WR               DVVRFLDWHG ZLWK WKH FDVH DQG HIIRUWV WR ORFDWH ZLWQHVVHV
MXVWLI\ LPSULVRQPHQW IRU OLIH WKH GHIHQGDQW PXVW KDYH               LQYROYHGLQDQ\RIWKHRIIHQVHVIDLOHG*DWHZRRGSRVLWVWKDW
SUHYLRXVO\ FRPPLWWHG IHORQLHV WKDW GLG QRW LQYROYH XVH RU          WKH UHPRWHQHVV RI WKHVH FRQYLFWLRQV ZRXOG PDNH LW DOPRVW
WKUHDWRIXVHRIDILUHDUPRURWKHUGDQJHURXVZHDSRQDQGGLG               LPSRVVLEOH WR PHHW WKH FOHDU DQG FRQYLQFLQJ VWDQGDUG DQG
                                                                            WKHUHIRUHWKHKHLJKWHQHGVWDQGDUGLQFUHDVHVWKHSUREDELOLW\RI
                                                                            DQHUURQHRXVGHFLVLRQLQVHQWHQFLQJ
     
     7KH 6XSUHPH &RXUW GLG QRW H[SOLFLWO\ RYHUUXOH $OPHQGDUH]7RUUHV
LQ$SSUHQGL DV WKH SDUWLHV GLG QRW RSHQO\ FRQWHVW WKH GHFLVLRQ¶V YDOLGLW\
                                                                              7KLV FDVH KRZHYHU LV GLVWLQJXLVKDEOH IURP &RRSHU
$SSUHQGL  6&W DW  7KH &RXUW UHSHDWHGO\ VWUHVVHG WKH OLPLWHG       6XSUHPH&RXUWSUHFHGHQWGLIIHUHQWLDWHVEXUGHQRISURRIFDVHV
QDWXUH RI WKH $OPHQGDUH]7RUUHV H[FHSWLRQ KRZHYHU ,G
      8QLWHG6WDWHVY*DWHZRRG                      1R      1R                   8QLWHG6WDWHVY*DWHZRRG       

LQYROYLQJVWDWXWRULO\SUHVFULEHGULJKWVIURPWKRVHFDVHVWKDW                                 BBBBBBBBBBBBB
FRQFHUQWKHSURWHFWLRQRIIXQGDPHQWDOULJKWV6HH3DWWHUVRQ
86DW&RRSHU86DW:KHQORRNLQJ                                      ',66(17
DWDVWDWXWRULO\SUHVFULEHGULJKWWKH3DWWHUVRQ&RXUWKHOGWKDW                              BBBBBBBBBBBBB
D1HZVWDWXWHGLGQRWGHSULYHDGHIHQGDQWRIGXHSURFHVV
E\SODFLQJRQKLPWKHEXUGHQRISURYLQJE\DSUHSRQGHUDQFH                0(55,77 &LUFXLW -XGJH GLVVHQWLQJ  , GLVDJUHH ZLWK
RIWKHHYLGHQFHDQDIILUPDWLYHGHIHQVH6HH86DW          VHFWLRQV,,DQG,,,RIWKHPDMRULW\RSLQLRQLQWKLVFDVHZKLFK
7KH &RXUW KDV UHFRJQL]HG KRZHYHU WKDW WKH 'XH 3URFHVV        DOORZVDGHIHQGDQWWREHVHQWHQFHGWROLIHLPSULVRQPHQWEDVHG
&ODXVHOLPLWVWKH6WDWH¶VSRZHUWRUHJXODWHSURFHGXUDOEXUGHQV         RQFRQGXFWWKDWWKHJRYHUQPHQWLVXQDEOHWRSURYH7KLVLVD
LI LW ³RIIHQGV VRPH SULQFLSOH RI MXVWLFH VR URRWHG LQ WKH    FOHDUYLRODWLRQRIGXHSURFHVV
WUDGLWLRQV DQG FRQVFLHQFH RI RXU SHRSOH DV WR EH UDQNHG DV
IXQGDPHQWDO´,GDWFLWDWLRQVRPLWWHG7KH&RXUW              7KH PDMRULW\ DUULYHV DW LWV HUURQHRXV FRQFOXVLRQ E\
UHOLHGRQWKLVEHOLHIZKHQGHFLGLQJ&RRSHU86DW           PLVDSSO\LQJWZRUHFHQW6XSUHPH&RXUWGHFLVLRQV$SSUHQGL
,WKHOGWKDWDGHIHQGDQWSRVVHVVHVDIXQGDPHQWDOULJKWQRWWR          Y8QLWHG6WDWHV866&W/(GG
EHWULHGXQOHVVFRPSHWHQW6HHLG7KH&RXUWVWDWHGWKDW             DQG &RRSHU Y 2NODKRPD  86   6&W
                                                                       /(GG,Q&RRSHUWKH6XSUHPH&RXUW
    8QOLNH 3DWWHUVRQ ZKLFK FRQFHUQHG SURFHGXUHV IRU              KHOGWKDW2NODKRPD¶VUXOHUHTXLULQJWKDWDFULPLQDOGHIHQGDQW
    SURYLQJDVWDWXWRU\GHIHQVHZHFRQVLGHUKHUHZKHWKHUD            SURYH KLPVHOI FRPSHWHQW WR VWDQG WULDO E\ FOHDU DQG
    6WDWH¶V SURFHGXUHV IRU JXDUDQWHHLQJ D IXQGDPHQWDO             FRQYLQFLQJHYLGHQFHYLRODWHGGXHSURFHVV7KHPDMRULW\RI
    FRQVWLWXWLRQDO ULJKW DUH VXIILFLHQWO\ SURWHFWLYH RI WKDW     WKLVFRXUWFRQWHQGVWKDW&RRSHULVLQDSSOLFDEOHWR*DWHZRRG¶V
    ULJKW7KHGHHSURRWVDQGIXQGDPHQWDOFKDUDFWHURIWKH            DSSHDOEHFDXVHWKHUHLVQRFRQVWLWXWLRQDOPDQGDWHIRUWULDO
    GHIHQGDQW¶VULJKWQRWWRVWDQGWULDOZKHQLWLVPRUHOLNHO\        OHYHOFRQVWLWXWLRQDOSURWHFWLRQVDWDVHQWHQFLQJKHDULQJ:KLOH
    WKDQ QRW WKDW KH ODFNV WKH FDSDFLW\ WR XQGHUVWDQG WKH     WKLV PD\ EH WUXH WKLV VWDWHPHQW LJQRUHV $SSUHQGL ZKLFK
    QDWXUHRIWKHSURFHHGLQJVDJDLQVWKLPRUWRFRPPXQLFDWH            UHTXLUHVIDFWVWKDWZRXOGLQFUHDVHWKHGHIHQGDQW¶VVHQWHQFH
    HIIHFWLYHO\ ZLWK FRXQVHO PDQGDWH FRQVWLWXWLRQDO                EH\RQG WKH VWDWXWRULO\ SUHVFULEHG PD[LPXP WHUP WR EH
    SURWHFWLRQ                                                        FKDUJHGDVDQHOHPHQWRIWKHFULPH$SSUHQGL6&WDW
                                                                       7KHOLIHLPSULVRQPHQWLVVXHZRXOGWKHQEHFRPHSDUW
,GDW                                                        RIWKHWULDODQGWKHJRYHUQPHQWZRXOGEHUHTXLUHGWRSURYH
                                                                       WKLVHOHPHQWEH\RQGDUHDVRQDEOHGRXEW,QUH:LQVKLS
  7KLV FDVH OLNH 3DWWHUVRQ FRQFHUQV WKH SURFHGXUH IRU         866&W/(GG
SURYLQJ D VWDWXWRU\ GHIHQVH UDWKHU WKDQ D SURFHGXUH IRU
JXDUDQWHHLQJSURWHFWLRQRIDIXQGDPHQWDOFRQVWLWXWLRQDOULJKW           7KHPDMRULW\DWWHPSWVWRDYRLGWKHREYLRXVFRQVHTXHQFHV
7KHUH LV QR IXQGDPHQWDO FRQVWLWXWLRQDO ULJKW WR DYRLG DQ       RIWKH6XSUHPH&RXUW¶VUXOLQJLQ$SSUHQGLE\VD\LQJWKDWWKLV
HQKDQFHGVHQWHQFHEDVHGRQSULRUFRQYLFWLRQVVLPSO\EHFDXVH            FDVHLVJRYHUQHGE\$OPHQGDUH]7RUUHVY8QLWHG6WDWHV
WKHSULRUFRQYLFWLRQVZHUHQRQYLROHQW                               86   6&W   /(G G   7KLV
                                                                       DSSURDFK IDLOV WR FRQVLGHU WKH $SSUHQGL &RXUW¶V VHYHUH
  7KHWKUHHVWULNHVVWDWXWHLVDVHQWHQFLQJHQKDQFHPHQWGHYLFH         OLPLWDWLRQ RI $OPHQGDUH]7RUUHV  $SSUHQGL  6&W DW
WKDWOLNHWKH6HQWHQFLQJ*XLGHOLQHVLVDVWDWXWRU\PHFKDQLVP         ³>$OPHQGDUH]7RUUHV@UHSUHVHQWVDWEHVWDQH[FHSWLRQDO
WKDW HVWDEOLVKHV SURFHGXUDO SURWHFWLRQ DQG JXLGHOLQHV IRU        GHSDUWXUHIURPWKHKLVWRULFSUDFWLFHWKDWZHKDYHGHVFULEHG´
VHQWHQFLQJ  $V WKLV &RXUW PDGH FOHDU LQ 8QLWHG 6WDWHV Y    7KH PDMRULW\ UHVWULFWV LWV DQDO\VLV RI WKH $SSUHQGL¶V
6LOYHUPDQ)GWK&LUHQEDQFD
    8QLWHG6WDWHVY*DWHZRRG                     1R       1R                     8QLWHG6WDWHVY*DWHZRRG           

   *DWHZRRG KDV DOVR IDLOHG WR HVWDEOLVK ZK\ WKH SUHWULDO     FULPLQDO GHIHQGDQW LV QRW HQWLWOHG WR WULDOOLNH SURFHGXUDO
LGHQWLILFDWLRQ E\ ZLWQHVVHV VKRXOG EH H[FOXGHG DW WULDO       SURWHFWLRQVDWDVHQWHQFLQJKHDULQJ³7KHVWDQGDUGKDVDOZD\V
1HHGOHVV WR VD\ LI DQ LGHQWLILFDWLRQ SURFHGXUH LV             EHHQWKDWDVHQWHQFHPD\QRWSURSHUO\EHLPSRVHGRQWKHEDVLV
³LPSHUPLVVLEO\ VXJJHVWLYH´ WKHQ WKH LGHQWLILFDWLRQ PD\ EH       RIPDWHULDOPLVLQIRUPDWLRQEXWVSHFLILFSURFHGXUHVVXFK
XQUHOLDEOH6HH8QLWHG6WDWHVY+LOO)GWK        DV DUH UHTXLUHG DW WULDO DUH VLPSO\ QRW FRQVWLWXWLRQDOO\
&LU   7R GHWHUPLQH UHOLDELOLW\ RI DQ LGHQWLILFDWLRQ   PDQGDWHG´  ,G  7KH FRQVWLWXWLRQDO SURWHFWLRQV DIIRUGHG
FRXUWVORRNDWIDFWRUVVXFKDV³(1) the witness’s opportunity        GHIHQGDQWVDWDFULPLQDOWULDODUHQRWDYDLODEOHDWVHQWHQFLQJ
to view the criminal at the time of the crime; (2) the witness's      SURFHHGLQJV6HHLGDW'XHSURFHVVUHTXLUHVRQO\WKDW
degree of attention at the time of the crime; (3) the accuracy        WKHSURFHHGLQJVEHIXQGDPHQWDOO\IDLUDQGWKDWDVHQWHQFHEH
of the witness’s prior description of the defendant; (4) the          EDVHGRQUHOLDEOHLQIRUPDWLRQ
witness's level of certainty when identifying the suspect at the
confrontation; and (5) the length of time that has elapsed              $FULPLQDOGHIHQGDQW
VDELOLW\WRUHIXWHWKHXVHRIDSULRU
between the crime and the confrontation.´,GFLWLQJNeil v.        FRQYLFWLRQDVDVWULNHXQGHUWKHVWDWXWHH[LVWVRQO\EHFDXVH
Biggers, 409 U.S. 188 (1972)). 7KHZLWQHVVHVLQWKLVFDVH            &RQJUHVVFKRVHWRLQFOXGHWKHGLVTXDOLILFDWLRQSURYLVLRQDV
URGHLQWKHFDUZLWK*DWHZRRGGXULQJZKLFKWLPHWKH\KDG              SDUW RI WKH WKUHH VWULNHV VWDWXWH  :KHQ HQDFWLQJ D VWDWXWH
FOHDUYLHZVWKDWDOORZHGWKHPWRHDVLO\LGHQWLI\KLPRQO\IRXU        &RQJUHVV QHHG QRW SURYLGH DQ DIILUPDWLYH GHIHQVH WR D
GD\V ODWHU  7KHUHIRUH *DWHZRRG¶V FKDOOHQJH WR WKH            FULPLQDOGHIHQGDQW5DWKHU&RQJUHVVFRXOGKDYHHQDFWHGWKH
LGHQWLILFDWLRQLVGHQLHG                                             WKUHH VWULNHV VWDWXWH LQGHSHQGHQW RI WKH GLVTXDOLILFDWLRQ
                                                                      SURYLVLRQ,I&RQJUHVVFDQFKRRVHZKHWKHURUQRWWRSURYLGH
                                9                                    DGHIHQVHLWIROORZVWKDWWKHEXUGHQRISURRI&RQJUHVVSODFHV
                                                                      RQVXFKDGHIHQVHFDQQRWEHXQFRQVWLWXWLRQDO6WDWXWHVWKDW
  :HILQGWKDW*DWHZRRG¶VFRQVWLWXWLRQDOFKDOOHQJHVWRKLV            SXQLVK UHFLGLYLVWV PRUH VHYHUHO\ WKDQ ILUVWWLPH RIIHQGHUV
VHQWHQFH DQG KLV REMHFWLRQV WR WKH DGPLVVLRQ RI KLV          KDYHDORQJWUDGLWLRQLQVWDWHDQGIHGHUDOOHJDOV\VWHPV6HH
FRQIHVVLRQ DQG WKH SUHWULDO LGHQWLILFDWLRQV DOO IDLO  :H    3DUNH86DW,WLVWKHSUHURJDWLYHRIWKHOHJLVODWLYH
WKHUHIRUH$)),50                                                    EUDQFKWRGHWHUPLQHZKHWKHUDUHFLGLYLVWGHIHQGDQWLVVXEMHFW
                                                                      WR DQ HQKDQFHG VWDWXWRU\ SXQLVKPHQW DQG ZKDW LI DQ\
                                                                      DIILUPDWLYHGHIHQVHDSSOLHVDIWHUDGHIHQGDQWKDVSUHYLRXVO\
                                                                      EHHQDGMXGJHGJXLOW\:KLOHWKLVPD\UHVXOWLQFDVHVWKDWGR
                                                                      QRW DSSHDU WRWDOO\ IDLU RQ WKHLU IDFH WKH ODZ UHPDLQV
                                                                      FRQVWLWXWLRQDOO\VRXQG
                                                                                                       ,,,
                                                                        ,QKLVVXSSOHPHQWDOEULHI*DWHZRRGDOVRDUJXHVWKDWKLV
                                                                      VHQWHQFH LV XQFRQVWLWXWLRQDO EHFDXVH KLV VHQWHQFH ZDV
                                                                      LQFUHDVHGE\IDFWVWKDWZHUHQRWVHWIRUWKLQWKHLQGLFWPHQWRU
                                                                      SURYHQEH\RQGDUHDVRQDEOHGRXEW,WLVZHOOHVWDEOLVKHGWKDW
                                                                      WKH 'XH 3URFHVV &ODXVH RI WKH )LIWK $PHQGPHQW DQG WKH
                                                                      QRWLFH DQG MXU\ WULDO JXDUDQWHHV RI WKH 6L[WK $PHQGPHQW
                                                                      UHTXLUH WKDW IDFWV FRQVWLWXWLQJ HOHPHQWV RI WKH RIIHQVH ³EH
    8QLWHG6WDWHVY*DWHZRRG                      1R       1R                  8QLWHG6WDWHVY*DWHZRRG        

FKDUJHGLQWKHLQGLFWPHQWVXEPLWWHGWRDMXU\DQGSURYHQE\          FULPH EH\RQG WKH SUHVFULEHG VWDWXWRU\ PD[LPXP PXVW EH
WKH*RYHUQPHQWEH\RQGDUHDVRQDEOHGRXEW´-RQHVY8QLWHG            VXEPLWWHGWRDMXU\DQGSURYHGEH\RQGDUHDVRQDEOHGRXEW´
6WDWHV867KHTXHVWLRQLVZKHWKHUD           ,G DW   7KH 6XSUHPH &RXUW H[SODLQHG
GHIHQGDQW¶VSULRUFRQYLFWLRQVZKLFKDUHIDFWVWKDWXQGHUWKH          $OPHQGDUH]7RUUHVDVDQ³H[FHSWLRQDOGHSDUWXUH´IURPWKLV
IHGHUDO WKUHH VWULNHV VWDWXWH PD\ LQFUHDVH WKH PD[LPXP          JHQHUDO UXOH DQG QRWHG WKDW FRQVWLWXWLRQDO FRQFHUQV ZHUH
SHUPLVVLEOHSXQLVKPHQWWRZKLFKDGHIHQGDQWLVH[SRVHGDUH            PLWLJDWHGLQWKDWFDVHE\³>E@RWKWKHFHUWDLQW\WKDWSURFHGXUDO
HTXLYDOHQW WR HOHPHQWV RI WKH RIIHQVH RU ZKHWKHU WKH\ DUH    VDIHJXDUGVDWWDFKHGWRDQ\µIDFW¶RISULRUFRQYLFWLRQDQGWKH
PHUHO\VHQWHQFLQJIDFWRUV                                            UHDOLW\WKDW$OPHQGDUH]7RUUHVGLGQRWFKDOOHQJHWKHDFFXUDF\
                                                                       RIWKDWµIDFW¶LQKLVFDVH´,GDW$OWKRXJKWKH&RXUW¶V
   7KLV TXHVWLRQ ZDV DQVZHUHG E\ WKH 6XSUHPH &RXUW LQ          GHFLVLRQLQ$SSUHQGLDUJXDEO\FDVWVGRXEWRQWKHFRUUHFWQHVV
$OPHQGDUH]7RUUHV Y 8QLWHG 6WDWHV  86          RIWKHKROGLQJLQ$OPHQGDUH]7RUUHVVHHLGQRWLQJWKDW³LW
$OPHQGDUH]7RUUHVLQYROYHG86&VXEVHFWLRQD            LVDUJXDEOHWKDW$OPHQGDUH]7RUUHVZDVLQFRUUHFWO\GHFLGHG
RIWKDWVWDWXWHSURKLELWHGDQDOLHQIURPUHWXUQLQJWRWKH8QLWHG       DQGWKDWDORJLFDODSSOLFDWLRQRIRXUUHDVRQLQJWRGD\VKRXOG
6WDWHVDIWHUKDYLQJEHHQGHSRUWHGDQGDXWKRUL]HGDPD[LPXP             DSSO\ LI WKH UHFLGLYLVW LVVXH ZHUH FRQWHVWHG´ IRRWQRWH
SULVRQWHUPRIWZR\HDUVVXEVHFWLRQEDXWKRUL]HGDSULVRQ           RPLWWHG LG DW   7KRPDV - FRQFXUULQJ
WHUPRIXSWR\HDUVIRUDQ\DOLHQGHVFULEHGLQVXEVHFWLRQ           HQGRUVLQJDEURDGHUUXOHWKDW³DµFULPH¶LQFOXGHVHYHU\IDFW
DLIWKHLQLWLDOGHSRUWDWLRQZDVVXEVHTXHQWWRDFRQYLFWLRQIRU      WKDWLVE\ODZDEDVLVIRULPSRVLQJRULQFUHDVLQJSXQLVKPHQW´
FRPPLVVLRQRIDQDJJUDYDWHGIHORQ\6HHLGDW'HILQLQJ         DQGH[SUHVVLQJDEHOLHIWKDW³WKHIDFWRIDSULRUFRQYLFWLRQLV
WKH TXHVWLRQ DV ³ZKHWKHU WKLV ODWWHU SURYLVLRQ GHILQHV D       DQHOHPHQWXQGHUDUHFLGLYLVPVWDWXWH´VHHDOVR0RQJHY
VHSDUDWHFULPHRUVLPSO\DXWKRUL]HVDQHQKDQFHGSHQDOW\´WKH          &DOLIRUQLD866FDOLD-ZLWKZKRP
&RXUW KHOG WKDW WKH VXEVHFWLRQ ZDV D ³SHQDOW\ SURYLVLRQ       6RXWHUDQG*LQVEXUJ--MRLQHGGLVVHQWLQJH[SODLQLQJWKDW
ZKLFKVLPSO\DXWKRUL]HVDFRXUWWRLQFUHDVHWKHVHQWHQFHIRU           WKHKROGLQJRI$OPHQGDUH]7RUUHVZDV³LQP\YLHZDJUDYH
D UHFLGLYLVW´  ,G  7KH &RXUW UHMHFWHG WKH DUJXPHQW WKDW   FRQVWLWXWLRQDO HUURU DIIHFWLQJ WKH PRVW IXQGDPHQWDO RI
EHFDXVHWKHIDFWRIUHFLGLYLVPLQFUHDVHGWKHPD[LPXPSHQDOW\           ULJKWV´$OPHQGDUH]7RUUHVUHPDLQVWKHODZ$FFRUGLQJO\
WR ZKLFK D GHIHQGDQW ZDV H[SRVHG &RQJUHVV ZDV                  ZHUHMHFW*DWHZRRG¶VDUJXPHQW
FRQVWLWXWLRQDOO\UHTXLUHGWRWUHDWUHFLGLYLVPDVDQHOHPHQWRI
WKHFULPHWKDWPXVWEHFKDUJHGLQWKHLQGLFWPHQWDQGSURYHQ                                          ,9
EH\RQG D UHDVRQDEOH GRXEW 6HH LG DW 
$OPHQGDUH]7RUUHV DV WKH 6XSUHPH &RXUW KDV H[SODLQHG             *DWHZRRG DOVR FKDOOHQJHV WKH FRQVWLWXWLRQDOLW\ RI KLV
³VWDQGVIRUWKH SURSRVLWLRQWKDWQRWHYHU\IDFWH[SDQGLQJD           FRQYLFWLRQE\FODLPLQJWKDWKLVFRQIHVVLRQZDVLQYROXQWDU\
SHQDOW\ UDQJH PXVW EH VWDWHG LQ D IHORQ\ LQGLFWPHQW WKH      DQGWKHH\HZLWQHVVLGHQWLILFDWLRQZDVLPSURSHU7RSURYHDQ
SUHFLVHKROGLQJEHLQJWKDWUHFLGLYLVPLQFUHDVLQJWKHPD[LPXP           XQFRQVWLWXWLRQDO FRQIHVVLRQ ³FRHUFLYH SROLFH DFWLYLW\ LV D
SHQDOW\QHHGQRWEHVRFKDUJHG´-RQHVY8QLWHG6WDWHV          QHFHVVDU\ SUHGLFDWH WR ILQGLQJ WKDW D FRQIHVVLRQ LV QRW
86                                                µYROXQWDU\¶´ &RORUDGR Y &RQQROO\  86  
                                                                         *DWHZRRG KDV IDLOHG WR DGYDQFH DQ\ HYLGHQFH RI
   7KH6XSUHPH&RXUWUHFHQWO\UHYLVLWHGWKLVLVVXHLQ$SSUHQGL         FRHUFLYH SROLFH DFWLYLW\ RU HYLGHQFH WKDW KLV ZLOO ZDV
Y 1HZ -HUVH\  86   6 &W    ,Q   FRHUFLYHO\RYHUERUQH+HKDVQRWSURYHQKLVFRQIHVVLRQZDV
$SSUHQGLDIWHUH[DPLQLQJWKHSUDFWLFHDWFRPPRQODZWKH              LQYROXQWDU\DQGLWZDVSURSHUO\DGPLWWHG
&RXUWKHOGWKHJHQHUDOUXOHWREHWKDW³>R@WKHUWKDQWKHIDFWRI
DSULRUFRQYLFWLRQDQ\IDFWWKDWLQFUHDVHVWKHSHQDOW\IRUD